Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
 	In After Final dated 9/15/21, Applicant submitted a proposed amendment to the Specification. That amendment is NOT entered because it attempts to create written support by adding new subject matter (i.e., broadening the subject matter in the Specification to include embodiments not previously recited).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tamsen Valoir on 9/20/21.

The application has been amended by amending claims 29 and 38, as follows: 


29. A method of recovering hydrocarbons from a reservoir, comprising: 	a)    injecting steam into a horizontal injection well over a parallel horizontal production well in a hydrocarbon containing reservoir to form a steam chamber; 	b)    injecting an agent comprising a polymer plus a gas into said injection well and thereby into said steam chamber; into said steam chamber to a cooler temperature at an overburden stratum 

38. A method of recovering hydrocarbons from a reservoir, comprising:
 	a)    injecting steam into a horizontal injection well over a parallel horizontal production well in a hydrocarbon containing reservoir to form a steam chamber;
b)    injecting an agent comprising a thermoresponsive polymer plus a noncondensable gas into said injection well and thereby into said steam chamber;
	c)    activating said agent by temperature reduction from an initial temperature at injection into said steam chamber to a cooler temperature at an overburden stratum 




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674